January 30, 1923. The opinion of the Court was delivered by
This case was commenced before a Magistrate, who rendered judgment in favor of the plaintiff, and the defendant appealed to the Circuit Court. *Page 345 
Section 407 of the Code of Civil Procedure of 1912, provides:
"Upon hearing the appeal the Appellate Court shall give judgment according to the justice of the case, without regard to technical errors and defects which do not affect the merits."
In dismissing the appeal, the Circuit Court gave judgment according to the justice of the case; and, for the reasons assigned, the judgment of the Circuit Court is affirmed.
MR. JUSTICES WATTS, FRASER, COTHRAN (in separate opinion) and MARION concur.